     Case 2:19-cv-00689-JAM-AC Document 58 Filed 09/01/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                   SACRAMENTO DIVISION
11

12
     REALIOUS CYPRIAN,                                 2:19-cv-00689 JAM AC P
13
                                        Plaintiff, [PROPOSED] ORDER
14
                  v.
15

16   T. CONSTABLE, et al.,
17                                   Defendants.
18

19        Good cause appearing, Defendants’ request to take inmate-witness Maurice Marshman’s

20   (V01737) deposition via videoconference is GRANTED.

21

22   Dated: August 31, 2021
23

24

25

26

27

28
                                                   1
                                                              [Proposed] Order (2:19-cv-00689 JAM AC P)
